Citation Nr: 0101643	
Decision Date: 01/22/01    Archive Date: 01/31/01	

DOCKET NO.  99-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an injury to the 
nerves due to a spinal tap.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 8, 1944, to 
November 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  In July 1990, the claims of entitlement to service 
connection for hypertension and an injury to the nerves due 
to a spinal tap were denied by the RO.  The veteran was 
notified of this determination in August 1990.  A timely 
notice of disagreement to this determination was not received 
at the RO.

2.  The additional evidence obtained since the RO's 
unappealed rating determination is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to adjudicate fairly the claims of 
entitlement to service connection for hypertension and an 
injury to the nerves due to a spinal tap.  


CONCLUSION OF LAW

New and material evidence to reopen the claims of service 
connection for hypertension and an injury to the spinal 
nerves due to a spinal tap have not been submitted.  
Accordingly, the claims are not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1944, the veteran was treated for a "ill defined" 
condition of the circulatory system manifested by complaints 
of precordial pain.  A spinal fluid test on April 5, 1944 
(prior to entry into service) was reported to have been 
negative.  In October 1944, the veteran complained of cardiac 
pains, headaches, pains in the back, and swelling in the legs 
believed to be caused by syphilis.  Medical evaluation at 
that time found no organic basis for these conditions that 
were noted to have existed prior to induction to service.  
Psychiatric evaluation revealed excessive somatic complaints.  
At his discharge evaluation held in November 1944, an 
inadequate personality that existed prior to service was 
reported.  The veteran's blood pressure was found to be 130 
systolic over 80 diastolic (130/80).  There was no history of 
finding of any back disability with nerve damage and no 
history was recorded of any back injury in service.  He was 
discharged from active service that month.  Service 
administrative records show that the reason for discharge was 
identified as inaptness and lack of adaptability for the 
military service.  He was found to be unfit for retention or 
reenlistment due to these conclusions.

The veteran filed a compensation claim for high blood 
pressure in June 1969, decades after his discharge from 
active service.  He reported that this condition began in 
1944 and that he had been treated since service occasionally.  
He made no reference to a back injury in service or a back 
disability with nerve damage in service or post service.  In 
a medical report dated December 1969, it was indicated that 
the veteran had been treated for labile hypertension, chest 
wall pain, and anxiety beginning in June 1969.  In August 
1969, the veteran indicated that he had been discharged with 
extremely high blood pressure.  

The RO requested and obtained the service medical records.  
These did not support the claim.  In April 1970, the Board 
denied service connection for high blood pressure.

In May 1990, the veteran filed a claim seeking service 
connection for high blood pressure and an injury to the 
spinal nerves due to a spinal tap in August 1944.  In July 
1990, the veteran was denied service connection for 
hypertension and an injury to the nerves due to a spinal tap.  
The RO specifically found that the evidence did not show a 
spinal tap in service and there was no evidence of spinal 
nerve damage. He was notified of this determination in August 
1990.  A timely notice of disagreement to this determination 
was not received from the veteran.  

In October 1998, the veteran resubmitted his claim seeking 
service connection for high blood pressure and an injury to 
the spinal nerves due to a spinal tap.  The veteran noted a 
hospitalization for 11 days at a Camp Ellis for these 
conditions.  He stated that his discharge papers show he 
found unfit for retention or reenlistment due to medical 
conditions.

The RO requested further development of service medical and 
administrative records.  No additional service medical 
reports were found.  The record custodian provided copies of 
reports from the Surgeon General of the Army (SGO).  These 
included a report indicating 13 days of treatment at Camp 
Ellis in June 1944.  A copy of the Clinical Record Brief and 
treatment records from this period of hospitalization at Camp 
Ellis were part of the service medical records obtained in 
1969.  They are the ones noted above that disclosed treatment 
was for an "ill-defined" condition of the circulatory 
system manifested by a complaint of precaridal pain.  No 
disease was found.  There are other records from Camp Ellis, 
as well as other service department treating facilities of 
record.  The service medical record show no evidence of any 
gap or missing record and the SGO reports match with existing 
records.  The report from the record custodian mentions the 
1973 fire at the National Personnel Records Center (NPRC).  
As the original request for the service medical records was 
made prior to 1973 and the service medical records were 
obtained and associated with the claims folder, there is no 
basis to believe the 1973 fire could have involved the 
veteran's records.  Post-service medical records obtained by 
the RO note treatment for hypertension and disabilities not 
at issue in this case.  

In November 1998, the veteran requested a hearing before a 
hearing officer at the RO.  However, in later statements he 
indicated that he did not wish a hearing.  In December 1999, 
a physician noted that he had treated the veteran for many 
years for an industrial back injury while employed with 
General Motors.  It was indicated that this condition was 
superimposed on a "service injury" occurring in 1944.  A 
MRI study performed in May 1999 revealed multiple 
degenerative disc bulges at the levels of L2-3 and L4-5.  
Post-traumatic degenerative disc disease was indicated. 

The veteran's representative prepared written argument in 
March and July 2000.  

Analysis

As a preliminary matter, the Board finds that the VA has 
fully discharged its duty to obtain the service medical and 
administrative records.  The Board again must stress that the 
original request for such records was made before the 1973 
fire at NPRC, and that the record shows the service medical 
records were obtained and associated with the claims folder 
years before the fire.  Thus, there is no basis to believe 
that any service medical records were lost due to the fire.  
The Board would further emphasize that the SGO records match 
up to the service medical records of record, including those 
from Camp Ellis specifically mentioned by the claimant.  
There is no indication the service medical records are 
incomplete.  The service administrative records bearing upon 
the veteran's assertion that his discharge was due to medical 
considerations have been obtained.  Accordingly, the Board 
finds no basis to request any further effort to develop the 
record in this regard because there is no reason to believe 
there are any outstanding records.  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2000) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108. 

Even if the veteran currently has hypertension and a back 
disability at this time, such disabilities would still need 
to be shown as associated with the veteran's active service 
in World War II.  In this case, the veteran himself has 
supplied no new competent medical evidence to support his 
theory that hypertension is related to service.  While he has 
provided information indicating that he has been treated for 
hypertension following service, he has never indicated that 
any of his health care providers have associated this 
disability with his active service.  The record fails to 
demonstrate hypertension in service or to a compensable 
degree within one year thereafter.  The service medical 
records constitute affirmative evidence that hypertension was 
not present in service.

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  As the Court has stated, lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and cannot be 
considered by the Board.  Hyder v. Derwinski, 1 Vet. App. 
221, 222 (1991).  In this case, the claimant's evidentiary 
assertions that he has hypertension related to service can 
not serve as material evidence to establish those facts 
because he is not competent to provide a diagnosis or a 
medical opinion as to causation.  

With regard to the back disability, the veteran's own 
evidentiary assertions concerning this claim are cumulative 
and thus are not new.   In addition, for the reason noted 
above, his lay assertions can not serve to establish a 
medical diagnosis or to provide a medical opinion as to 
causation.  Since the currently reported back disability is 
not a disorder subject to lay observation, he is not 
competent to link a continuity of symptoms during or post 
service to his current back disability.  Thus, in these 
contexts his evidentiary assertions are not material.
 
The RO expressly found in July 1990 that there was no spinal 
tap in service or evidence of a spinal nerve disability.  
Thus, the claimant's evidentiary assertions in this regard 
restated on his claim have been explicitly rejected in a 
prior adjudication.  They therefore can not constitute new 
evidence.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

The Board has considered the December 1999 report of his 
health care provider.  That report contains a recorded 
statement of history that simply notes the veteran was 
treated by this provider for a post service industrial back 
injury "which was superimposed on a service incurred injury 
occurring in 1944."  The report goes on to describe findings 
and a diagnosis.  This report does not constitute new and 
material evidence for at least two reasons.  First, the 
provider never states that it is his opinion that the veteran 
now has a back disability due to an injury in service; he 
only has transcribed the history provided by the claimant.  
Thus, the report is not a medical opinion linking current 
disability to service.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

Second, the record shows that the claimant's evidentiary 
assertion of a back injury in service from a spinal tap has 
been expressly rejected in the 1990 rating determination.  
There is no medical evidence from service showing a back 
injury in service.  Thus, the only basis to support a finding 
of a back injury in service would be the lay assertions of 
the claimant.  A medical opinion founded upon lay 
recollections that have been previously rejected by 
adjudicators can not constitute new and material evidence.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Finally, even if both of these fundamental defects could be 
overlooked, the claim for service connection for a back 
disability still would not warrant reopening.  Justus 
requires only that the truthfulness, not the weight, of 
evidence be presumed.  In this case, the record is 
overwhelming that there was no back injury or back disability 
involving the nerves in service.  The claimant himself did 
not even claim the presence of an injury or a back disability 
post service when he initially filed a claim for compensation 
benefits in 1969.  He first alleged the presence of such a 
disability in 1990, some forty-five years post service.  The 
first medical evidence to support his claim in any fashion is 
dated over fifty-five years post service and the intrinsic 
weight of that medical report is virtually nil in light of 
the other evidence of record.  Thus, since the probative 
weight of the recent medical report is so negligible, there 
is no basis to find that this report must be "considered in 
order to fairly decide the merits of the claim." 

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  As a result, unless, and until, 
the veteran provides competent medical evidence that would 
provide a basis to reopen his claims, the Board may not 
unilaterally adjudicate the merits of claims decided by the 
RO years ago. 


ORDER

As new and material evidence has not been received, the 
application to reopen the claims of service connection for 
hypertension and an injury to the spinal nerves due to a 
spinal tap remain denied.  


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 

